ORDER

PER CURIAM:
AND NOW, this 26th day of February, 2001, a Rule having been entered by this Court on December 14, 2000, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Kevin Mark Sabo to show cause why he should not be placed on temporary suspension and upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Kevin Mark Sabo is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; *730and the matter is referred to the Disciphn-ary Board pursuant to Rule 214(f)(1), Pa. R.D.E.